Citation Nr: 1633207	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to a left shoulder disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1955 to April 1958.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

When this case was before the Board in October 2014, it was remanded for additional development.  Unfortunately, the Veteran died in April 2015, and in a June 2015 decision, the Board dismissed the appeal for lack of jurisdiction.  However, in April 2016, the RO recognized the Veteran's surviving spouse as a proper substitute in this appeal.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the appellant's claim is decided.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Pursuant to the Board's October 2014 remand, the Veteran was afforded a VA examination in January 2015.  The examiner noted the Veteran had been diagnosed with degenerative arthritis in both shoulders.  She noted the Veteran's report that both shoulders were injured when he was jumped by two men and kicked in the shoulders.  The examiner opined that the Veteran's right shoulder condition was less likely than not related to his service.  In this regard, the examiner noted that the shoulder was reported to have been injured in a fight in 1957, but that the first post-service records of treatment for a shoulder problem were in 1989 when the Veteran reported left shoulder pain for the previous 8 years.  Taking 1981 as the year his left shoulder pain began, the examiner noted there was a 24-year gap between the injury and any symptoms, and she stated that by that time, the aging process could have played a major role in the degenerative changes in the Veteran's shoulders.  The examiner also noted the Veteran was a farmer and engaged in a fair amount of physical labor, which could have also contributed.  The examiner stated that the Veteran was left-handed, and this was likely the reason his left shoulder was more degenerated than his right.  In a March 2015 addendum, the examiner opined that it was less likely than not that the Veteran's right shoulder disability was caused or aggravated by his service-connected left shoulder disability.  In this regard, the examiner stated that the shoulders function independently, and degeneration in the left would not be the cause of problems with the right.  She stated that osteoarthritis is a common degenerative disease of advancing years and can occur totally independently.  The examiner stated that she could "see no way in which the degeneration in the left shoulder would aggravate the right shoulder."

The Board finds the examiner's opinion to be supported by an adequate rationale with respect to the Veteran's and appellant's theory of direct service connection.  However, the Board notes that in a March 2016 statement, the appellant asserted that the Veteran's longstanding left shoulder disability caused pain and weakness since service.  She noted that the Veteran was left handed, and that over the years, due to his left shoulder disability, he had to rely on his right arm for everyday tasks.  She stated that as a result of the increased use, the Veteran developed arthritis in his right shoulder.

The Board again notes that the January 2015 examiner stated she could "see no way in which the degeneration in the left shoulder would aggravate the right shoulder."  The examiner did not address the theory of the case as articulated in the appellant's March 2016 statement.  Although the March 2016 post-dates the examination, and represents the first clear articulation of this theory of the case, the Veteran and appellant have consistently maintained that his right shoulder disability was caused or aggravated by his service-connected left shoulder disability.  Upon a review of the entire record, no VA examiner has addressed the theory of the case as articulated in the appellant's March 2016 statement.  As such, the Board finds that the VA examination reports of record are inadequate for adjudication purposes, and that a remand for an additional VA opinion is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should obtain an addendum opinion by the January 2015 examiner if available, or by another examiner with sufficient expertise, to determine the nature and etiology of the Veteran's right shoulder disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disability was proximately due to, the result of, or aggravated (permanently worsened beyond its natural progression) by his service-connected left shoulder disability.

If aggravation is found, to the extent possible, the examiner should provide an opinion as to:

a) the baseline manifestations of the Veteran's right shoulder disability prior to aggravation; and

b) the increased manifestations which, in the examiner's opinion, were proximately due to his left shoulder disability.

In providing the requested opinions, the examiner must address the competent statements submitted by the Veteran and his surviving spouse to the effect that the Veteran's right shoulder arthritis was caused by the increased use required of his right arm over many years due to the pain and weakness caused by his service-connected left shoulder disability.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




